By the Oourt —
FlANDrau, J.
— Mr. Sberrerd commenced an action below against tbe above named Plaintiffs in Error. An issue of fact was made by Overton, and a demurrer put in to tbe complaint by the other Defendants. Tbe Plaintiff succeeded upon both issues, but failed to perfect bis judgment, and refused to proceed farther. Tbe Defendants obtained an order commanding him to enter up bis j udgment forthwith, or that tbe Defendants cause tbe clerk to enter it for him. Tbe Defendant still refused, and judgment was entered in his favor by tbe clerk. This is the judgment that tbe Plaintiffs in Error now seek to review. Tbe order upon which the clerk entered this judgment was appealed to this Oourt by tbe Plaintiffs, and reversed. The j udgment, of course, must fall with it. Hawke vs. Deuel, 2 M. R., 58, 61. Tbe syllabus of this case, as reported, does not present the main point decided.
There being no judgment to review, tbe writ of error is dismissed.